DETAILED ACTION
                                        Response to Amendment
This office action is in response to Applicant’s amendment filed on 8/19/21.
                                      Reasons for Allowance
The following is the Examiners statement of reasons for allowance:
Claims 1, 4-8 and 11-14 are allowed.  
It has been determined after careful review of the claims, when read as a whole, that the prior art (Keays et al. U.S. Pub. No. 2005/0268203) teaches: a memory controller, a memory system or memory device which contains an erasure pointer, which can store the location of N bad or questionable bits in the memory segment that is currently being read, such that for each bit stored by the erasure pointer, there are also 2n ECC generators in order to allow the read data to be checked in a parallel fashion with the known bad bits in each possible state. Thus, this allows the read data to be easily corrected on the fly, prior to it being transferred by selecting the ECC generator detecting an uncorrupted read, and transferring the data with the bad bits in the state indicated. This allows for the data rate of the chip to be maintained by not having to invoke a time consuming ECC algorithm in a microprocessor or specialized hardware when the read data can be easily corrected by choosing a selected state of known bad bits.
	However, when read as a whole, the prior art does not teach: in response to an uncorrectable marking command issued by a host, the controller operates the cyclic redundancy check engine to provide a specific cyclic redundancy check code to mark that a logical address segment indicated by the uncorrectable marking command is uncorrectable; the controller uses a mapping information format to manage mapping information with each management unit involving a plurality of logical address units: the cyclic redundancy check engine assigns the an uncorrectable marking unit introduced by the uncorrectable marking command is smaller than the management unit introduced by the mapping information format.
     

Or 
Please cancel the previous Abstract and replace it with the following rewritten abstract.

If the abstract is being substantially rewritten, submit a new abstract in clean text (no markings) accompanied by an instruction for the cancellation of the previous abstract.

Amendments to the Drawings:
The attached sheets of drawings include changes to Figures      .  These sheets, which include Figures      , replace the original sheets including Figures      .  

Attachment:  Replacement Sheets

Any replacement drawing sheet including amended figures must include all of the figures appearing on the immediate prior version of the sheet (i.e., if the previous drawing sheet included Figures 1 and 2, but you've only amended figure 1, the Replacement Sheet of drawings should still include Figures 1 and 2).  "Replacement Sheet" must be identified in the top, center margins, as such.  If submitted, annotated sheets must be identified in the top center margin as "Annotated Sheet Showing Changes."

                       CONCLUSION

      Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
      Any inquiry concerning this communication or earlier communications from the examiner should be directed to Enam Ahmed whose telephone number is 571-270-1729.  The examiner can normally be reached on Mon-Fri from 8:30 A.M. to 5:30 P.M.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Albert Decady, can be reached on 571-272-3819.
 	The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).       


/Enam Ahmed/
Examiner,
Art Unit 2112
9/2/21
/ESAW T ABRAHAM/Primary Examiner, Art Unit 2112